 SIDNEY BLUMENTHAL & COMPANY, INC.579employees, Nye see no reason for departing from the Board's usualpolicy of directing an immediate election.ll[The Board dismissed the petition in Case No. 10-RC-2970.][Text of Direction of Election omitted from publication.]11Mid-West Refine? 2es, Inc.,98 NLRB 1043, 1046;The Borden Company,89NLRB227, 229Sidney Blumenthal&Company, Inc. (Caromount Division)andTextileWorkers Union of America,CIO, Petitioner.Case No.11-RC-719.May 3,1955DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Robert Cohn, hearing officer.The hearing officer's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent employees ofthe Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks to representa unitof productionand main-tenance employees at the Employer's Rocky Mount, North Carolina,plant.The Employer contends that onlya unit comprised of em-ployeesat both its Rocky Mount and Wilson, North Carolina, plantsis appropriate.The Employer,a manufacturer of textileproducts,operates singleplants inConnecticut and RhodeIsland,and two in North Carolina,This proceeding involves only the RockyMount,North Carolina, plant.There is no history of collective bargaining at either the Rocky Mountor Wilson plant.'I On Maich 7, 1955, the day before the hearing, the Employer filed a charge against thePetitioner,alleging violation of Section 8 (b) (1) (A)of the Act.Because of the latenessof the charge and as the hearing had been scheduled for some time, the hearing officerdenied the Employer's motion to postpone the hearing pending the disposition of thecharge.Under these circumstances,we find that there has been no abuse of the hearingofficer's discretion.Moreover,in view of the fact that the Regional Director has sincefound without merit and dismissed the charge,we shall proceed with the case2In 1946, as a result of a petition filed by the current Petitioner,the Board directed anelection in a unit confined to the Rocky Mount plant.Sidney Blumenthal&Co , Inc,68 NLRB 859. As the Union lost the election, however, there has been no history ofcollective bargaining.112 NLRB No. 79369028--56-vol. 112-38 580DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe record discloses that the Rocky Mount and Wilson plants, whichemploy 700 and 300 production and maintenance employees, respec-tively, are located 18 miles apart, and are engaged in substantially thesame type of processing, namely, the weaving and manufacture ofpile fabrics.Thus, except for the fact that the Wilson plant has nofinishing department, and operatessome loomswhich differ slightlyfrom those at Rocky Mount, the departmental structure and functionsof the two plants aresimilar.Yarn materials for both plants are,for the most part, purchased on the open market by the Rocky Mountpurchasing agent.All of Wilson's final production is sent to RockyMount for dyeing and finishing, and Rocky Mount's total productis sold directly to customers.Both plants operate on a 3-shift basis.The operation of each plant is vested in a common management as isshown by the fact that several of Rocky Mount's top supervisors, in-cluding the superintendent of weaving, the superintendent of rawmaterials, the manager of manufacturing, and the vice president incharge of manufacturing, have jurisdiction over their respectivedepartments in both plants.'The supervisory personnel of bothplants regularly engage in joint conferences.All heavy maintenance,as well as truck-driving functions, for the Wilson plant are performedby Rocky Mount personnel.Although the personnel director occasionally travels from RockyMount to Wilson to interview job applicants for the Wilson plant, allhiring for both plants is done at the personnel office at Rocky Mount; 4employees for both plants are carriedon a singlepayroll which is madeup by the payroll department at Rocky Mount, from which the paychecks for all employees emanate; clock numbers of employees of bothplants are integratedon onelist kept at Rocky Mount; employees ofboth plants share the same employee benefits in the form ofvacationsand holidays, work approximately the same hours, and are paid iden-tical ratesfor similarjob classifications.The record further discloses that there is a certain amount ofemployee interchange between theplants asevidenced by the factthat Rocky Mount employeesare sent toWilson for several weeks ata time to help out in the plant,5 and,on occasion,Wilson employeesare sent to Rocky Mount for further training.At the hearing, itwas estimated by the Employer, without contradiction, that a closingof the Wilson operations would have the effect of cutting in half thetotal production of the Rocky Mount plant, and, conversely, that if8It does not appear that either plant has a separate superintendent in charge of onlythe operations of such plant* Although the Wilson and Rocky Mount employees reside in and around their respectivetowns, it appears that, because of the proximity of the two towns, some of the RockyMount employees live closer to Wilson,and vice versaG Although the record does not reveal the frequency of this interchange,it appears thatit is confined, for the most pact,to relatively skilled employees DEPENDABLEPARTS, INC.581the Rocky Mount plant were to cease operations, it would result ina completeshutdown of the Wilson plant.As noted above, in 1946 the Board found appropriate a unit con-fined to the Rocky Mount production and maintenance employees.Due to substantial changes in the Employer's operations, and the factthat our earlier decision was based primarily upon : (1) the extentof the petitioner's organization, a factor to which the Board is now,precluded from giving controlling weight; 6 (2) the absence of em-ployee interchange, which interchange the record herein reveals nowexists; and (3) the geographical separation of the plants, which, byitself, is not sufficient reason to render a unit inappropriate;' we deemour earlier decision not controlling.In view of the foregoing, and particularly the integration and in-terdependence of operations, common supervision, uniformity of work-ing conditions, and close community of employee interests in the twoplants," we are of the opinion that the requested unit limited to theRocky Mount employees is too narrow in scope to be appropriate .9We shall, therefore, dismiss the petition.'°[The Board dismissed the petition.]U SeeMurrayCorporationof America-Ecorse Plant,101 NLRP. 313 at 315.7 SeeHerpolsheimer Company,100 NLRB 1452 at 1453 See alsoBoland ManufacturingCompany,83 NLRB 1254 at 1255, where the Board found that 2 plants located 30 milesapart constituted an appropriate unit1Phtillaps-Jones Corporation,9h NLRB 153 at 154SeeAcme Electreo Corporation,102 NLRB 1233 at 1234-1235;Homestabe MiningCompany,105 NLRB 198 at 200-201; and RossLumber Company,94 NLRB 636 at 637w In view of our disposition of this case, we find it unnecessary to pass upon other issuesraised at the healing concerning the unit inclusion of certain employee classificationsDependable Parts,Inc. 1andTeamsters,Chauffeurs, Warehouse-men and Helpers Local Union No. 612,International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,AFL, Petitioner.Case No. 10-RC-30M.May 3, 1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Gilbert Cohen, hear-ing officer. The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is an Alabama corporation engaged at its plantin Birmingham, Alabama, in the wholesale distribution of automobileparts.During the past year the Employer purchased automobile partsr The Employer's name appears as amended at the hearing.112 NLRB No. 77.